ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Environmental Chemical Corporation          )      ASBCA Nos. 60651, 60743, 60744
                                            )
Under Contract Nos. F A8903-06-D-85 l l     )
                    FA8903-04-D-8672        )

APPEARANCES FOR THE APPELLANT:                     Richard B. Oliver, Esq.
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    Los Angeles, CA

                                                   Glenn A. Sweatt, Esq.
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    Palo Alto, CA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Anna F. Kurtz, Esq.
                                                   Capt Ryan P. Payne, USAF
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

        After questions were raised as to the Board's jurisdiction over ASBCA
Nos. 60651, 60743, and 60744, appellant filed protective claims and appeals which were
docketed as ASBCA Nos. 61114, 61115, 61116, and 61159. The parties concur that the
first set of appeals may be dismissed without prejudice to the prosecution of the second
set of appeals.

       Accordingly, ASBCA Nos. 60651, 60743, and 60744 are dismissed without
prejudice to the prosecution of ASBCA Nos. 61114, 61115, 61116, and 61159.

      Dated: 26 September 2017




                                                 ~dministrative   Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60651, 60743, 60744, Appeals of
Environmental Chemical Corporation, rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2